^
  Fill in this informgtion to identify your case:

  Debtor 1                  DEBRA HOLLINS
                           First Name                           Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)       First Name                           Middle Name                        Last Name


 United States Bankruptcy Court for the:                 DISTRICTOFARIZONA

 Case number
 (ifknown)             1 .            ^ ^<%                                                                                                                     D Check ifthis is an
                                                                                                                                                                   amended filing


                                                                                                                                                                FIULDOSBCCLRKPHK
Official Form 106Sum                                                                                                                                             2013fipR~i2pM2:iyi
Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 P rt1         Summarize Your Assets


                                                                                                                                                                  Your assets
                                                                                                                                                                  Value ofwhat y®usvm

 1     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total realestate, from ScheduleA/B................................................................................................       $                     0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $                3. 850. 00

        1c. Copy line 63, Total of all property on ScheduleA/B...............................................................................................      $                3. 850.00

 Part 2        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copythetotal you listedin ColumnA, Amountofclaim, atthe bottomofthe lastpageofPart1 ofScheduleD...                                                     $                 6,843.00
 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 10GE/F)
       3a. Copy thetotal claims from Part 1 (priority unsecuredclaims)from line 6e of ScheduleE/F.................................                                $                   419.00
       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $                15. 295. 00


                                                                                                                                Yourtotal liabilities $                      22,557.00

 Part 3        Summarize Your Income and Expenses

 4.    Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule /................................................................................               $                 2, 172. 00

 5.    Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $                 1, 990. 00

 Part 4       Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
       D No. You have nothingto report on this part ofthe form. Checkthis boxandsubmitthisform to the courtwithyourotherschedules.
          Yes
 7.    What kind of debt do you have?

              Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
              householdpurpose. " 11 U. S. C. §101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.                                                       -.

       D Yourdebtsare not primarily consumerdebts. You have nothingto report on this part oftheform. Checkthisboxand submitthisformto
              the court with your other schedules.
 OfficialForm 1 Q6Sum                   SummaryofYourAssetsandLiabilitiesandCertainStatisticalInformation                                                              page1 of 2
SoftwareCopyright(c) 1996-2019 BestCase,LLC- www.bestcase.com                                                                                                          BestCaseBankruptcy
             Case 2:19-bk-04399-DPC                                Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                                         Desc
                                                                   Main Document    Page 1 of 31
  Debtor 1      DEBRA HOLLINS                                                               Case number (if known)

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 1,949. 00


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total data I
        From Psrt4 on ScheduleB/F, eopy the fotlowteg:

        9a. Domestic support obligations (Copy line 6a.)                                                 $                 0.00
        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $               419. 00
        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $                 0.00
        9d. Student loans. (Copy line 6f.)                                                               $                 0.00

        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                             $                 0. 00

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          h$                 0.00


        9g. Total. Add lines 9a through 9f.                                                                            419.00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2019 Besl Case. LLC -www. bestcase. com
                                                                                                                                   Best CaseBankruptcy
             Case 2:19-bk-04399-DPC                               Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                   Desc
                                                                  Main Document    Page 2 of 31
  Fill in this information to identifyyour case and this filing:
  Debtor 1                    DEBRA HOLLINS
                              First Name                       Middle Name                       Last Name

  Debtor 2
  (Spouse, if filing)         First Name                       Middle Name                       Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

  Case number
                                                                                                                                                           D    Check if this is an
                                                                                                                                                                amended filing


 Official Form 106A/B
 Schedule A/B: Pro ert                                                                                                                                         12/15
 \n eachcategory,separatelylistanddescribeitems Listanassetonlyonce. IfanassetfitsInmorethanonecategory,listtheassetinthecategorywhereyouthink
 itfitsbest. Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrectinformation.If
 morespaceis needed,attacha separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber'(ifknown).Answereveryquestion.
  Part 1       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.
    D Yes. Where is the property?

  Part 2:      Describe Your Vehicles



 Doyouown,lease, or havelegal or equitableinterestin anyvehicles,whethertheyareregisteredornot? Includeanyvehiclesyou ownthat
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    D No
          Yes


   3. 1      Make:      CHEVROLET                                Whohas an interest in the property? Checkone                    Do not deduct secured claims or exemptions. Put
                                                                                                                                 theamountofanysecuredclaimson ScheduleD;
             Model:     CRUZ                                         Debtor 1 only                                               CreditorsWhoHaveClaimsSecuredbyProperty.
            Year:       2011                                     D Debtor 2 only                                                 Current value of the      Current value of the
            Approximate mileage:                150, 000         D Debtor1 andDebtor2 only                                       entire property?          portion you own?
            Other information:                                   D At least one of the debtors andanother

                                                                 D Check ifthis Iscommunity property                                       $3,000.00                   $3,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here.................................................... ;........................ =>               $3, 000. 00

 Part 3-       Describe Your Personal and Household Items

   o you own or have any legal or equitable interest in any of the following items?                                                                     Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claimsor exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    D No

Official Form 106A/B                                                         ScheduleA/B: Property                                                                          page 1
Software Copyright (c) 1996-2019Best Case, LLC- www.bestcase.com
                                                                                                                                                                 Best Case Bankruptcy
                Case 2:19-bk-04399-DPC                            Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                                 Desc
                                                                  Main Document    Page 3 of 31
  Debtor 1        DEBRA HOLLINS                                                                       Case number (if known)

           Yes. Describe.....


                                       1 BED 200. 00, 1 COUCH 100. 00, 1 COFFEE TABLE 25. 00, 2 END
                                       TABLES 40. 00, 1 KITCHEN TABLE 4 CHAIRS 80. 00                                                                 $445.00


7   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
     D Yes. Describe.....

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                    other coliections, memorabilia, collectibles
           No
     D Yes. Describe.....

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentrytools;
                    musical instruments

         No
     D Yes. Describe.....

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
     D Yes. Describe.....

11 Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   D No
        Yes. Describe.....

                                      CLOTHES                                                                                                        $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    D No
        Yes. Describe.....


                                      2 PAIR EARRINGS                                                                                                    $5.00


13. Non-farm animals
      Examples: Dogs, cats, birds, horses
       No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
    D Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                       $550.00


 Part 4:    Describe Your Financial Assets

     you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.


OfficialForm 106A/B                                                    ScheduleA/B: Property                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                             Best Case Bankruptcy
                Case 2:19-bk-04399-DPC                             Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                           Desc
                                                                   Main Document    Page 4 of 31
  Debtor1        DEBRAHOLLINS                                                                                 Case number (if known)

 16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
    D Yes.

 17 Deposits of money
       Examples: Checking, savings, or other financialaccounts; certificates ofdeposit; shares in credit unions, brokerage houses, and othersimilar
                     institutions. If you have multiple accounts with the same institution, list each.
     D No
        Yes........................                                        Institution name:

                                        17 1    PRE-PAIDDEBIT                                                                                      $300.00


 18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
    D Yes..................        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
      and joint venture
       No
    D Yes. Give specific information aboutthem.
                                          Name of entity:                                                       1 of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
    D Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
    D Yes. Listeachaccountseparately.
                                       Type of account:                   Institution name:

22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
    D Yes............ ......                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number ofyears)
      No
    D Yes.............            Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes.............            Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c):

25. Trusts, equitableor future interests in property (other than anything listed in line 1), and rightsor powersexercisableforyour benefit
        No
    D Yes. Give specificinformationaboutthem...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
    D Yes. Give specific information about them...




Official Form 106A/B                                                 Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 2:19-bk-04399-DPC                             Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                            Desc
                                                                Main Document    Page 5 of 31
 Debtor 1        DEBRA HOLLINS                                                                         Case number (if known)

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
         No
      D Yes. Give specificinformation aboutthem...

 NlQjiey or property owed to you?                                                                                                    Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
     No
      D Yes. Give specific information aboutthem, includingwhetheryou alreadyfiled the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
      D Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
         No
      D Yes. Give specific information..

31. Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         No
      ;D Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                        Beneficiary:                            Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
        Ifyou are the beneficiaryof a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
        someone has died.
         No
      D Yes. Give specificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
   D Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
      D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
      D Yes. Give specificinformation..

 36. Add the dollar value of all of your entries from Part4, including any entries for pages you haveattached
        for Part 4. Write that number here.                                                                                                      $300. 00

 Part 5: DescribeAny Business-Related Property You Own or Have an Interest In. Listany real estate in Part 1.

37.      you own or have any legal or equitable interest in any business-related property?
        No. Goto Part 6
   D Yes. Go to line 38.




Official Form 106A/B                                                 ScheduleA/B: Property                                                                page 4
Softwars Copyright (c) 1996-2019 Best Cass, LLC-www. bestcase. com                                                                            Best Case Bankruptcy
              Case 2:19-bk-04399-DPC                             Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                              Desc
                                                                 Main Document    Page 6 of 31
 Debtor 1         DEBRA HOLLINS                                                                          Case number (ifknown)

 Part 6     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            No. Go to Part 7.
       D Yes. Go to line 47.


 Part 7.          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
           No
      D Yes. Give specific information.........

 54     Add the dollar value of all of your entries from Part 7. Write that number here                                                       $0. 00

 Parts:          List the Totals of Each Part of this Form


 55.    Part 1: Total real estate, line 2                                                                                                         $0.00
 56     Part 2: Total vehicles, line 5                                                   $3, 000. 00
 57. Part 3: Total personal and household items, line 15                                   $550. 00
 58.    Part 4: Total financial assets, line 36                                            $300.00
 59. Part 5: Total business-related property, line 45                                        $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                 $0. 00
 61.    Part 7: Total other property not listed, line 54                                       $0.00

 62. Total personal property. Add lines 56 through 61...                                 $3, 850. 00    Copy personal property total         $3,850.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $3, 850. 00




Official Form 106A/B                                                   ScheduleA/B: Property                                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. beslcase. com                                                                   Best Case Bankruptcy
                Case 2:19-bk-04399-DPC                            Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                       Desc
                                                                  Main Document    Page 7 of 31
        .
            *.



  Fill in this information to identify your case:

  Debtor                      DEBRA HOLLINS
                              First Name                      Middle Name                  Last Name

  Debtor 2
  (Spouse if, filing)         First Name                      Middle Name                  Last Name


  United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                           D Check if this is an
                                                                                                                                        amended filing

Official Form 106C
Schedule C: The Property You Claim as E                                                                      mpt                                               4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Pageas necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. Oneway of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceedthat amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:            Identify the Prope     You Claim as Exempt

 1     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

                 You are claiming state and federal nonbankruptcyexemptions. 11 U. S.C. § 522(b)(3)
       D Youare claimingfederalexemptions. 11 U. S.C. § 522(b)(2)
 2. For any propqrty you list on Schedule A/B that you claim as exempt, fill in the information below.
       Brief description of the property and line on             Current value of the   Amount ofthe exemptionyou claim
       Schtifjule A/B ti-at iists this proRerty                  portion you own
                                                                 Copy the value from    Check only one box foreaeh exemption.
                                                                 ScftecfufeA®
       2011 CHEVROLET CRUZ 150. 000                                                                                             Ariz. Rev. Stat. § 33-1125(8)
                                                                         $3,000.00                                      $0.00
       miles
       Line from Scher.rie A/B: 3.1                                                     0 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit

       1 BED 200. 00, 1 COUCH 100. 00, 1                                    $445.00                                  $445.00    Ariz- Rev stat- § 33-1123
       COFFEE TABLS 25. 00, 2 END
       TABLES 40. 00, 1 KITCHEN TABLE 4                                                 D 100% offairmarket value, upto
       CHAIRS 80. 00                                                                         any applicable statutory limit
       Line from Schedule A/B: 6.1

       CLOTHES                                                              $100. 00                                 $100. 00   Ariz. Rev. Stat. §33-1125(1)
       Line from Schedule A/B: 11.1
                                                                                        D 100%offairmarketvalue,upto
                                                                                             any applicablestatutory limit

      2 PAIR EARRINGS                                                         $5.00                                     $5.00   Ariz- Rev-Stat. § 33-1125(4)
      Line from Schedule A/B: 12.1
                                                                                        1-1 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit

      PRE-PAIDDEBIT:                                                        $300.00                                  $300.00    Ariz-Rev-stat §
      Line from Schedule A/B: 17.1                                                                                              33-1126(A)(9)
                                                                                             100% affair market value, up to
                                                                                             any applicable statutory limit



Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                   page 1 of 2
Software Copyright (c) 1996-2019 Bast Case, LLC--mvw. b8stease. com
                                                                                                                                                  Best Case Bankruptcy
                   Case 2:19-bk-04399-DPC                        Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                  Desc
                                                                 Main Document    Page 8 of 31
 Debtor 1     DEBRA HOLDNS                                                                      Casenumber (ifknown)
 3. Are you claiming a homestead exemption of more than $170, 350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         No
      D Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             D       No
             D       Yes




Official Form 106C                                        ScheduleC: The PropertyYou Claim as Exempt                            page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                      Best Case Bankruptcy
             Case 2:19-bk-04399-DPC                               Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20          Desc
                                                                  Main Document    Page 9 of 31
  Fill in this information to identify your case:

  Debtor 1                   DEBRA HOLLINS
                            First Name                        Middle Name                       Last Name
 Debtor 2
 (Spouse if. filing)        First Name                        Middle Name                      Last Name

 United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                                    D Check if this is an
                                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Beas complete and accurateas possible. If two married people are filing together, both are equally responsiblefor supplying correct information. If more space is
needed, copy the Additional Page,fill it out, numberthe entries, and attach it to this form. On the top of any additionalpages,write your name andcase number(if
known).
1. Do any creditors have claims secured by your property?
        D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.

 Part 1         List At! Secured Claims
                                                                                                                                    Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much   Amount of claim        Value of collateral    Unsecured
 as possible, list the claims in alphabetical order according to the creditor's name.                        Do not deduct the      that supports this     portion
                                                                                                             value of collateral.   claim                  If any
 2.1
         CONSOLIDATEDAUTO
         SALES                                      Describe the property that secures the claim:                  $6,843. 00               $3,000.00           $3,843.00
         Creditors Name
                                                    2011 CHEVROLET CRUZ 150, 000
                                                    miles

                                                    As of the date you file, the claim is: Check all that
         1610 E VAN BUREN                           apply.
         Phoenix, AZ 85006                          D Contingent
         Number, Street. City, State & Zip Coda         Unliquidated
                                                    D Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.

       Debtor 1 only                                    An agreement you made (such as mortgage or secured
 D Debtor2 only                                          car loan)
 D Debtor 1 and Debtor 2 only                       D Statutory lien (such as tax lien, mechanic's lien)
 D At least one ofthe debtors and another           D Judgment lien from a lawsuit
 D Check if this claim relates to a                 D Other (including a rightto offset)
       community debt

 Date debt was incurred          06/01 /17                  Last 4 digits of account number          8914


   Addthe dollarvalue ofyourentries in Column A onthis page.Writethat numberhere:                                           $6,843.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Writethat number here:                                                             "                                     ?o, Ot,»A

 Part         List Others to Be Notified for a Debt That You Alread Listed
 Usethis pageonly if you haveothersto benotifiedaboutyour bankruptcyfor a debtthatyou alreadylistedin Part1.Forexample,ifa collectionagencyistrying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. SImitariy, If you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. Ifyou do not have additional persons to be notified tor any debts in Part 1,
 do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Bast Case, LLC -www. bestcase. com                                                                                        Best Case Bankruptcy

              Case 2:19-bk-04399-DPC                              Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                          Desc
                                                                 Main Document    Page 10 of 31
 Fill in this                                          case:

 Debtor 1                    DEBRA HOLLINS
                             First Name                        Middle Name                           Last Name

 Debtor 2
 (Spouse if, filing)         First Name                        Middle Name                           Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                                D Check if this is an
                                                                                                                                                             amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurateas possible. Use Part 1 for creditors with PRIORI?!'claims and Part 2 for creditorswith NONPRIORITYclaims. Listthe other partyto
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
ScheduleG: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditorswith partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
                   List All of Your PRIORITi'Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       D No. Goto Part 2
            Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each Claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts list that claim here and show both priority and nonpR Ority amounts. As much as
       possible, list the claims in alphabeticalorderaccordingto the creditor's name, Ifyou have morethan two priorityunsecuredclaims, fill out the Contfniiatton Pageof Part
       1. If more than one c.-eclitor holds a particular claim, list the other creditors in Part 3
       (Fo;- an explanation of each type of claim, see the instructions for this form in the instruction booklet)
                                                                                                                             Total claim        Prtority              Nonpriority
                                                                                                                                                amount                amount
 2.1          INTERNALREVENUESERVICE                                  Last 4 digits of account number            8914                $419. 00              $419.00                  $0.00
              Priority Creditor's Name
              PO BOX 21126                                            When was the debt incurred?                21-31-18
              Ffnladelphia, PA 19114
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             D Contingent
        .   S Debtor1 only                                                Unliquidated
        D Debtor 2 only                                               D Disputed
        D Debtor1 and Debtor2 only                                    Type of PRIORITYunsecured claim:
        D At least one of the debtors and another                     D Domestic support obligations
        D Checkifthis claim is fora communitydebt                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               D Claimsfordeathor personalinjurywhileyouwereintoxicated
        E No                                                          D Other.Specify
        D Yes                                                                               PERSONALINCOMETAX
 Part         <(j List All of Your NONPRIORITY Unsecured Claims
 3. Do anycreditors have nonpriority unsecured claims againstyou?
       D No Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
            Yes.

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one nonpriority unsecured
    claim, list the creditor separatelyfor each claim. Foreach claim listed, identifywhattype ofclaim it is Do not list claimsalreadyincludedin Part 1. Ifmore than one
    creditor holds a particularclaim, list the other creditors in Part S. lfyou have morethan three nonpriorityunsecured claimsfill outtheContinuation PageofPart 2
                                                                                                                                                                 Total claim




Official Form 106 E/F                                      ScheduleE/F: Creditors Who Have Unsecured Claims                                                                    Page 1 of 5
Software Copyright (c) 1996-2013 Best Case, LLC - www.beslcase. com                                                  43775                                             Best Case Bankruptcy
               Case 2:19-bk-04399-DPC                              Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                                      Desc
                                                                  Main Document    Page 11 of 31
 Debtor 1 DEBRA HOLLINS                                                                                  Case number (if known)

           AFNI                                                      Last 4 digits of account number        0401                                             $873. 00
           Nonpriority Creditor's Name
           PO BOX 3517                                               When was the debt incurred?            12/21/18
           Bloomin ton, IL 61702
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITYunsecured claim:
           a At least one of the debtors and another                 D Studentloans
           D Check ifthis claim is for a community debt              D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
           H NO                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify DIRECTV

           BYL SERVICE                                               Last 4 digits of account number        8914                                            $100.00
           Nonpriority Creditor's Name
           301 LACEYST                                               When was the debt incurred?            06/01/15
           West Chester, PA 19382
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
           S Debtor1 only
                                                                        Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                  D Student loans
           D Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
           B No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           a Yes                                                        Other. Specify sw GAS

 4.3       CREDIT MANAGEMENT                                         Last 4 digits of account number        8914                                          $1, 153. 00
           Nonpriority Creditor's Name
           6080 TENNYSON PKWY                                        When was the debt incurred?           07/01/18
           Piano, TX 75024
           Number Street City State Zip Code                         As of the dateyou file, the claim is: Check all thatapply
           Who incurred the debt? Check one.
                                                                     D Contingent
           S Debtor 1 only
                                                                        Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITfunsecuredclaim:
           D At least one of the debtors and another                 D Student loans
           D Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           is the claim subject to offset?                           report as priority claims
           138No                                                     D Debts to pension or profit-sharing plans, and other similardebts
           a Yes                                                        Other. Specify COX




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                   Best Case Bankruptcy
             Case 2:19-bk-04399-DPC                              Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                      Desc
                                                                Main Document    Page 12 of 31
 Debtor 1 DEBRA HOLLINS                                                                                  Case number (ifknown)

 4.4       ENHANCEDRECOVERY                                          Last4 digits of account number         8914                                               $541. 00
           Nonpriority Creditor's Name
           PO BOX 57547                                              When was the debt incurred?            07/01/18
           Jacksonville, FL 32241
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITYunsecured claim:
           D At ieastone ofthe debtors and another                   D Studentloans
           d Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           B No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           a Yes                                                         Other. Specify TMOBILE

 4.5       EOS CCA                                                   Last 4 digits of account number        8914                                               $412. 00
           Nonpriority Creditor's Name
           PO BOX 981025                                             When was the debt incurred?            06/01/16
           Boston, MA 02298
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITVunsecured claim:
           D Al least one ofthe debtors and another                  D Student loans
           D Checkifthisclaimisfora communitydebt                    D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
           S! No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           a Yes                                                         OtherSpecify CENTURYLINK

           JAMES R VAUGH                                             Last 4 digits of account number        75RC                                            $5,000.00
           Nonpriority Creditor's Name
           11445 E VIA LINDA                                         Whenwasthe debt incurred?              07/01/14
           RM 2-610
           Scottsdale, AZ 85259
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
           M Debtor 1 only
                                                                        Unliquidated
           a Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another                 D Student loans
           D Check if this claim is for a community debt             D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
           H No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other Specify SHELL HARBOR LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bastcase. com                                                                                     Best Case Bankruptcy
            Case 2:19-bk-04399-DPC                              Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                         Desc
                                                               Main Document    Page 13 of 31
  Debtor 1 DEBRA HOLLINS                                                                                Case number (ifknown)

           RECEIVABLESPERFORMANCE
  4.7      MANAGEMENT                                              Last4 digits of account number         6708                                              $558.00
           Nonpriority Creditor's Name
           PO BOX 1548                                             When was the debt incurred?            02/01/19
           L nnwood, WA 98046
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                   D Contingent
               Debtor 1 only
                                                                       Unliquidated
           0 Debtor 2 only
                                                                   D Disputed
           a Debtor1 and Debtor2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another               D Studentloans
           a Check if this claim is for a community debt           D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                         report as priority claims
           ® No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
           DYES                                                        Other.Specify DIRECTV

E          RMCB                                                    Last 4 digits of account number        8831                                              $258.00
           Npnpriority Creditor's Name
           PO BOX 1235                                             When was the debt incurred?            10/29/18
           Elmsford, MY 10523-0938
           Number Street City State Zip Code                       As ofthe date you file, the claim is: Checkall that apply
           Wno incurred the debt? Check one
                                                                   D Contingent
           3 Debtor 1 only
                                                                       Unliquidated
           D Debtor2 only
                                                                   D Disputed
           D Debtor 1 and Debtor 2 only                            Type of NONPRIORITT unsecured claim:
           D Al least one of the debtors and another               D Student loans
           d Checkifthis claim is fora community debt              D Obligations arising out ofa separation agreement or divorce that you did not
           is the claim subject to offset?                         report as priority claims
           SS No                                                   D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                       Other.Specify MONTGOMERY WARD

           SOUTH MOUNTAINJUSTICE
 4.9       COURT                                                   Last4 digits ofaccount number          3432                                           $4, 500. 00
           Nonpriority Creditor's Name
           620 W JACKSONST                                         When was the debt incurred?            05/15/13
           Phoenix,AZ85003
           I umber Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                   D Contingent
              Debtor 1 only
                                                                       Unliquidated
           D Debtor2 onlv
                                                                   D Disputed
           C-! Debtor1 and Debtor2 only                            Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another               D Student loans
           D Check ifthis claim is for a community debt            D Obligations arisingoutofa separation agreement ordivorcethatyoudidnot
           Is the claim subject to offset?                         report as priority claims
           S No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                      Other.Specify FELICIAFRANCES SARDELLA




Official Form 106 E/F                                  ScheduleE/F: Creditors Who Have Unsecured Claims                                                    Page4 of 5
Software Copyright (c) 1996-2019Best Case. LLC-www.bestease. com
                                                                                                                                                    Best Case Bankruptcy
            Case 2:19-bk-04399-DPC                            Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                        Desc
                                                             Main Document    Page 14 of 31
  Debtor 1 DEBRAHOLLINS                                                                                   Case number (if known)

            SOUTH MOUNTAINJUSTICE
  4. 10     COURT                                                      Last4 digitsofaccountnumber           7651                                                $1, 900. 00
            Nonpriority Creditor's Name
            620 W JACKSON ST                                          Whenwas the debt incurred?             10/19/17
            Phoenix, AZ 85003
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                       a Contingent
                Debtor 1 only
                                                                           Unliquidated
            D Debtor 2 only
                                                                       D Disputed
            D Debtor1 andDebtor2 only                                 Type of NONPRIORITY unsecured claim:
            D At least one of the debtors and another                 D Student loans
            D Checkifthisclaimisfora communitydebt                    D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                           report as priority claims
            UNO                                                       D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                          Other. Specify GREGORY YEE, HOLLY PANG

 Part 3        List Others to Be Notified About a Debt That You Alread                    Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from youfora debtyou oweto someone else, listthe originalcreditorin Parts 1 or 2, then listthecollection agencyhere.Similarly, ifyou have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each T;e of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                    Total Claim
                        63      Domestic support obligations                                                 6a.       $                            0.00
 Total claims
  from Part 1           Gb      Taxes and certain other debts you owethe government                          6b.       $                          419. 00
                        6c      Claims for death or personal injury whileyou were intoxicated                6c.       $                            0.00
                        6d.     Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                            0. 00


                        6e.     Total Priority. Add lines 6a through 6d.                                     6e.                                  419.00

                                                                                                                                    Total Claim
                        6f.     Student loans                                                                6f.                                    0.00
 Total claims
  from Part 2           Gg      Obligations arising out of a separation agreement or divorce that you
                                did not report as priority claims                                            69                                     0.00
                        6h      Debts to pension or profit-sharing plans, and other similar debts          6h.                                      0.00
                        61.     Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                               15, 295. 00

                        6J.     Total Nonpriority. Add lines 6f through 6i.                                  6J.                             15, 295. 00




Official Form 106 E/F                                    Schedule E/F: Creditors Who HaveUnsecured Claims                                                          Page5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                         Best Case Bankruptcy
             Case 2:19-bk-04399-DPC                               Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                            Desc
                                                                 Main Document    Page 15 of 31
    Fill in                         identify your case:

    Debtor 1                DEBRAHOLLINS
                            First Name                        Middle Nams              Last Name

    Debtor 2
 (Spouse if, filing)        First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:                DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                        D   Check if this is an
                                                                                                                                       amended filing



Official Form 106G
Schedule G: Execute                                     Contracts and Unex i red Leases                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. !f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additionas pages, write your name and case number (if known).

1         Do you have any executory contracts or unexpired leases?
               No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          D Yes. Fill in a!l of the information below even ifthe contacts of leases are listed on Schedule A/B:Property (Official Form 106A/B).
2.        List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
          and unexpired leases.


          Person or company with whom you have the contract or lease                     State what the contract or lease is for
                           Name, Number, Street, Cily, State and ZIP Code
    2.1
              Name


              Number     Street

           "Git"                                    State                   ZIP Code
    2.2
              Name



              Number     Street

              City                                  State                   ZIPCode
    2.3
              Name



              Number     Street

              City                                  State                   ZIP Code
    2.4
              Name



              Number     Street

              Cit                                   State                   ZIP Code
    2.5
              Name



              Number     Street

               ity                                  State                   ZIPCode




Official Form 106G                                 ScheduleG: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2019 Bast Case, LLC-www. bestcasB. com                                                                             Best Case Bankruptcy
                     Case 2:19-bk-04399-DPC                       Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                               Desc
                                                                 Main Document    Page 16 of 31
  Fill in this information to identify your case:

  Debtor 1                        DEBRA HOLLINS
                                  First Name                            Middle Name         Last Name

  Debtor 2
  (Spouse if, filing)             First Name                            Middle Name


  United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                          D Check if this is an
                                                                                                                                        amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. Iftwo married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and numberthe entries in the boxes on the left. Attachthe Additional Pageto this page.Onthetop ofanyAdditional Pages,write
your name and case number (if known). Answer every question.

        1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

               No
       D Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       D No. Go to line 3.
               Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                    D No
                    B Yes.

                             in which community state or territory did you live?            -NONE-          Fill in the name and current address of that person.


                             Name of your spouse, former spouse, or legal equivalent
                             Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. Listthe person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or ScheduleG to
       fill out Column 2.

                    Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt
                    Mama, Number. Sliest, City. Stata and ZIP Code                                          Check all schedules that apply:

                                                                                                            D Schedule D, line
                                                                                                            D Schedule E/F, line
                                                                                                            D Schedule G, line
                    Number              Street

                    City                                        Slate                       ZIP Code



   13.2                                                                                                     D Schedule D, line
                    Name
                                                                                                            D Schedule E/F, line
                                                                                                            D Schedule G, line
                    Number              Street
                    City                                        State                       ZIPCode




Official Form 106H                                                                     Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy
                 Case 2:19-bk-04399-DPC                                    Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                         Desc
                                                                          Main Document    Page 17 of 31
 Fill in

 Debtor 1                       DEBRA HOLLINS

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:            DISTRICTOF ARIZONA

 Case number                                                                                           Check if this is:
 (If known)
                                                                                                       D An amended filing
                                                                                                       D A supplementshowingpostpetition chapter
                                                                                                           13 income as of the following date:
 Official Form 1061                                                                                        MM/DD/YYYY
 Schedule I: Your Income                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse, if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Parti:                Describe Em to ment

        Fill in your employment
        information.                                                 Debtor 1

        If you have more than one job,                                   Employed                             D Employed
        attach a separate page with             Employment status
        information about additional                                 D Not employed                           D Notemployed
        employers,
                                               Occupation            CAREGIVER
        Include part-time, seasonal, or
        seif-employed work.                     Employer's name      HOME ASSIST

        Occupation may include student          Employer's address
        or homemaker, if it applies.


                                                How long employed there?        3 MONTHS

 Part 2:               Give Details About IWonthl    Income


Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Includeyour non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.




        List. monthly gross wages, salary, and commissions (before all payroll
2-      deductions). !f not paid monthly, calculate what the monthly wagewould be.         2. ti          1, 430. 00       $            N/A

3.      Estimate and list monthly overtime pay.                                            3.   +$.             0. 00      +$           N/A

4.      Calculate gross Income. Add line 2 + line 3.                                       4.    !E'    1,430. 00               $    N/A




Official Form 1061                                                   Schedule I: Your Income
               Case 2:19-bk-04399-DPC                      Doc 8 Filed 04/12/19         Entered 04/15/19 10:06:20                      Descpage 1
                                                          Main Document      Page 18 of 31
 Debtor 1   DEBRA HOLLINS                                                                        Case number (If known)




      Copy line 4 here                                                                     4.               1, 430. 00 $                  N/A

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.                121. 00     $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b. $                 0. 00    $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c. $                 0. 00    $               N/A
      5d.    Required repayments of retirement fund loans                                  5d. $                 0.00     $               N/A
      5e.    Insurance                                                                     5e. $                 0.00     $               N/A
      5f.    Domestic support obligations                                                  5f. $                 0. 00   $                N/A
      5g.    Union dues                                                                    5g. $                 0. 00   $                N/A
      5h.    Other deductions. Specify:                                                    5h. + $               0. 00 + $                N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6. $               121.00      $               N/A
 7.   Calculate totai monthly take-home pay. Subtract line 6 from line 4.                  7. $             1 309.00      $               N/A
 8.   List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.                   0.00                 N/A
      8b.    Interest and dividends                                                        8b.                   0.00                 N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.                  0.00 $                N/A
      8d.    Unempioyment compensation                                                     8d.                  0.00 $                N/A
      8e.    Social Security                                                               8e.                663.00 $                N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:     FOOD STAMPS                                                      8f.    $           200.00      $           N/A
      8g.    Pension or retirement income                                                  8g.  $                0.00     $           N/A
      8h.    Other monthly income. Specify:                                                8h.+ $                0. 00 + $            N/A

 9.   Add al! other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9. $               863.00                      N/A

 10. Calculate monthly income. Add line 7 + line 9.                                     10. $         2, 172. 00 +$           N/A = $           2, 172. 00
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in ScheduleJ.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                 11. +$                0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilitiesand Related Data, if it
      applies                                                                                                                 12. $             2, 172. 00
                                                                                                                                   Combined
                                                                                                                                   monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
           No.
     D     Yes. Explain:




Official Form 1061                                              Schedule I: Your Income
            Case 2:19-bk-04399-DPC                    Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                 Desc page 2
                                                     Main Document      Page 19 of 31
 Fill

 Debtor1                DEBRA HOLLINS                                                                        Check if this is:
                                                                                                             D An amended filing
 Debtor 2                                                                                                    D A supplement showingpostpetition chapter
 (Spouse, if filing)                                                                                                13 expenses as of the following date:

 United States Bankruptcy Court for the:    DISTRICTOF ARIZONA                                                      MM / DD / YYYY

 Case number
 (If known)



 Official Form 106J
 ScheduleJ-, Your Expenses                                                                                                                                   12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

                Describe Your Household
 1.     Is this a joint case?
        U No. Go to line 2.
        D Yes. Does Debtor 2 live in a separate household?
                 D No
                 a Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.     Do you have dependents?              No
        Do not list Debtor 1               a Yes.   Fill out this information for   Dependent's relationship to        Dependent's        Does dependent
        and Debtor 2,                               each dependent.............     Debtor 1 or Debtor 2               age                live with you?

        Do not state ihe                                                                                                                  D No
        dependents names.                                                                                                                 D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
                                                                                                                                          D No
                                                                                                                                          D Yes
 3.     Do your expenses include                    No
        expenses of people other than
                                                  D Yes
        yourself and your dependents?

               Estimate Your Ongoing Monthly Expenses
  stimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)


        The rental or home ownershipexpenses for your residence. Includefirst mortgage
        pa yments and any rent for the ground or lot.                                                        4. $                             622.00

        If not included in line 4:

        4a.    Real estate taxes                                                                            4a. $                                 0.00
        4b.    Property, homeowner's, or renter's insurance                                                 4b. $                                 0.00
        4c.    Home maintenance, repair, and upkeep expenses                                                4c. $                                 0.00
        4cl.   Homeowner's association or condominium dues                                                  4d. $                                 0.00
5.      Additional mortgage payments for your residence, such as home equity loans                           5. $                                 0.00




Official Form 106J                                                   ScheduleJ: Your Expenses                                                               page 1
          Case 2:19-bk-04399-DPC                         Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                         Desc
                                                        Main Document    Page 20 of 31
 Debtor 1      DEBRA HOLLINS                                                                    Case number (if known)

       Utilities:
       6a. Electricity, heat, natural gas                                                             6a.                                250.00
       6b. Water, sewer, garbage collection                                                           6b.                                   0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                             6c.                                111. 00
       6d. Other. Specify:                                                                            60.                                  0. 00
 7.    Food and housekeeping supplies                                                                  7.                                250.00
 8.  Childcare and children's education costs                                                          8.                                   0.00
 9.  Clothing, laundry, and dry cleaning                                                               9.                                 40.00
 10. Personal care products and services                                                              10.                                   0.00
 11. Medical and dental expenses                                                                      11.                                   0. 00
 12. Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                   12.                                200.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                             13.                                 80. 00
 14.   Charitable contributions and religious donations                                               14.                                  0. 00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                          15a.                                    0.00
       15b.    Health insurance                                                                     15b.                                   0. 00
       15c.    Vshide insurance                                                                     15c.                                  87. 00
     15d. Other insurance. Specify:                                                                 15d.                                   0. 00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                         16. $                                 0.00
 17. Installment or lease payments:
       17a.  Car payments for Vehicle 1                                                    17a.                                          350.00
       17b. Car payments for Vehicle 2                                                     17b.                                             0.00
       17c. Other. Specify:                                                                17c.                                             0.00
       17d. Other. Specify:                                                                17d.                                             0.00
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).       18.                                            0. 00
 19.   Other payments you make to support others who do not live with you.                                                                  0.00
       Speciiy:                                                                              19.
 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                    20a. $                                           0.00
       20b. Real estate taxes                                                                       20b. $                                  0. 00
       20c.    Property, homeowner's, or renter's insurance                                         20c. $                                  0.00
       ?-0d.   Maintenance, repair, and upkeep expenses                                             20d.    $                               0.00
       20e.    Homeowner's association or condominium dues                                          20e.    $                               0.00
 21. Other: Specify-                                                                                  21.   +$                              0. 00
 22. Calculate your monthly expenses
       22a. Add iinss 4 through 21.                                                                                                 1, 990.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
       22c. Add Un" 22a and 22b. The result is your monthly expenses.                                                               1, 990. 00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                              23a. $                            2, 172. 00
     23b. Copy your monthly expenses from line 22c above.                                           23b. -$                           1, 990. 00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                  23c. $                               182.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    Forexample, do you expectto finish payingfor yourcar loan withinthe yearor do you expectyour mortgage paymentto increaseor decreasebecauseof a
       modification to the terms of your mortgage?
       BlNo.
       D Yes.             [Explainhere:




Officia! Form -106J                                            Schedule J: Your Expenses                                                             page 2
         Case 2:19-bk-04399-DPC                       Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                      Desc
                                                     Main Document    Page 21 of 31
 Fill in

 Debtor 1                  DEBRA HOLLINS
                           First Name                         Middle Name             Last Name
 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name             Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case ni";iber
 (if known)                                                                                                                         d Check if this is an
                                                                                                                                      amended filing



Officia! Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

Iftwo married peopie arc filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18U.S. C, §§ 152, 1341, 1519, and 3571.


                   Sign Beiow


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No

                Yes. Name of person           MARK BLUEMKE                                                        Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


      Una      nal of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that t ey re rue and corr t.


                       RA HOLD                                                            Signature of Debtor 2
              Signature of Debtor 1

              Date     fi°c_ar 9^                                                         Date




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case. LLC - www. bBstcase. com                                                                             Best Case Bankruptcy




              Case 2:19-bk-04399-DPC                              Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                Desc
                                                                 Main Document    Page 22 of 31
  Fill

  Debtor 1                   DEBRA HOLLINS
                             First Name                      Middle Name                   Last Name

  Debtor 2
  (Spouse if, filing)        First Name                      Middle Name                   Last Name


  United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

  Case numbei'
  (if known)
                                                                                                                                            D Check if this is an
                                                                                                                                              amended filing


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
 Beascompleteandaccurateas possible. Iftwomarriedpeoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrect
 information. Ifmorespaceis needed,attacha separatesheetto thisform. Onthetop ofanyadditionalpages,writeyournameandcase
 number (if known). Answer every question.

  Part 1:        Give Details About Your Marital Status and Where You Lived Before

 1.      What is your current marital status?

               IViarried
         D     Not married

 2.      During the last 3 years, have you lived anywhere other than where you live now?
         D     No
               Yes. List all of the places you lived in the iast 3 years. Do not include where you live now.
          Debtor 1 Prior Address:                                   Dates Debtor 1            Debtor 2 Prior Address:                              Dates Debtor 2
                                                                    lived there                                                                    lived there
          1010 E CHAMBER ST                                         From-To:                  D Same as Debtor 1                                   D SameasDebtor 1
          Phoenix, AZ 85040                                         11-2015/11-2017                                                                From-To:




^-^-lth-i^t11? last 8 y,ears'did you ever live with a spouse or legal equivalent in a community property state or territory? (Communit
statesandterritoriesincludeArizona,California,Idaho,Louisiana,Nevada,NewMexico,PuertoRico,Texas,WashingtonandWisconsin.)"
         D     No
               Yes, Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part           Explain the Sources of Your Income


4' ?:',?,??^h.ay^anyi"comefromsmploymentorfromoperatinga businessduringthisyearorthetwopreviouscalendaryears?
         Fill in the total amount of income you received from all jobs and ati businesses, including part-time activities."
         Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
         D     No
         ^     Yes. Fill in the details.

                                                   Debtor 1                                                         Debtor 2
                                                   Sources of income                  Gross income                  Sources of income             Gross income
                                                   Check all that apply.              (before deductions and        Check all that apply.         (before deductions
                                                                                      exclusions)                                                 and exclusions)
 From January 1 of current year until                Wages, commissions,                           $4,290.00        D Wages, commissions,
 the date you filed for bankruptcy:                                                                                 bonuses, tips
                                                   bonuses, tips
                                                   D Operatinga business                                            D Operatinga business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
SoftwareCopyrighl. (c) 1996-2019Best Case, LLC- www.bestcase. com
                                                                                                                                                       Best Case Bankruptcy
                Case 2:19-bk-04399-DPC                           Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                         Desc
                                                                Main Document    Page 23 of 31
 Debtor 1        DEBRA HOLLINS                                                                                Case number (if known)




                                                       Debtor 1                                                      Debtor 2
                                                       Sources of income                Gross income                 Sources of income           Gross income
                                                       Check all that apply.            (before deductions and       Check all that apply.       (before deductions
                                                                                        exclusions)                                              and exclusions)

 For last calendar year:                                 Wages, commissions,                       $11, 266. 00      D Wages,commissions,
 (January 1 to December 31, 2018 )                     bonuses, tips                                                 bonuses, tips

                                                       D Operating a business                                        D Operatinga business


5.     Did you receive any other income during this year or the two previous calendaryears?
       Include income regardless ofwhetherthat income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1
       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       D     No
             Yes. Fill in the details.

                                                      Debtor 1                                                       Debtor 2
                                                      Sources of income                 Gross income from            Sources of income           Gross income
                                                      Describe below.                   each source                  Describe below.             (before deductions
                                                                                        (before deductions and                                   and exclusions)
                                                                                        exclusions)
 From January 1 of current year until                 FOOD STAMPS                                       $600.00
 the date you fiied for bankruptcy:

                                                      Social Security                                 $1, 989. 00
                                                      Benefits

 For last calendar year:                              FOODSTAMPS                                      $2, 400. 00
 (January 1 to December 31, 2018 ;


                                                      Social Security                                 $7, 956. 00
                                                      Benefits


 Part , L!--is1_?ertain_pay-me!1ts ^ou Made Before You Filed for Bankruptc
6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D      No      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                       D No.         Go to !ine 7.
                           Yes       List below each creditor to whom you paid a total of $6, 825* or more in one or more payments and the total amount you
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                      * Subject to adjustment on 4/01, 22 and every 3 years after that for cases filed on or after the date of adjustment.

             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       S No.         Go to line 7.
                           Yes       List below each creditorto whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                     include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                     an attorney for this bankruptcy case.


       Creditor's Name and Address                                   Dates of payment          Total amount          Amount you        Wasthis paymentfor.
                                                                                                          paid           still owe




Official Form 107                                          Statement of FinancialAffairs for IndividualsFilingfor Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - vftvw. bestcase. com                                                                               Best Case Bankruptcy
              Case 2:19-bk-04399-DPC                                Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                  Desc
                                                                   Main Document    Page 24 of 31
  Debtor 1        DEBRA HOLLINS                                                                                   Case number [ifknown)



 7.    Within 1 year before you filed for bankruptcy, did you make a paymenton a debt you owed anyonewhowas an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporationsofwhichyou are an officer, director, person in control, or ownerof20%or more oftheirvoting securities;and anymanagingagent,
       including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations, such as child
       support and alimony.

              No
       D Yes. List all paymentsto an insider.
        Insider's Name and Address                                     Dates of payment            Total amount         Amount you        Reason for this payment
                                                                                                           paid             still owe

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on accountof a debtthat benefited an
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

       m     Me
       D     Yes. List aii payments to an insider
        Insider's Name and Address                                     Dates of payment            Total amount         Amount you        Reason for this payment
                                                                                                           paid           still owe       Include creditor's name



9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       Listall such matters, including personal injury cases, small claims actions, divorces, collection suits, paternityactions, supportor custody
       modifications, and contract disputes.

             No
       D     Yes. Fili in the details.
        Case title                                                     Nature of the case      Court or agency                            Status of the case
        Ca;. '3 number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
       Check all that apply and till in the details below.

       D     No. Go to line 11.
       VS Yes. Fill in the information below.
        Creditor Name and Address                                  Describe the Property                                         Date                          Value of the
                                                                                                                                                                  property
                                                                   Explain what happened
        SHELLHARBOR LLC                                                                                                          03-29-19                         $151.06

                                                                   D Property was repossessed.
                                                                   D Property was foreclosed.
                                                                         Property was garnished.
                                                                   D Propertywasattached, seizedor levied.


11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set offany amounts from your
      accounts or refuse to make a payment because you owed a debt?
          No
      D      Yes. Fill in the details.
       Creditor Name and Address                                   Describe the action the creditor took                         Date action was                  Amount
                                                                                                                                 taken

12. Within 1 year before you filed for bankruptcy, was any ofyour property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
      BE No
      D Yes




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case. LLC - www. bestcase. com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-04399-DPC                               Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                         Desc
                                                                  Main Document    Page 25 of 31
  Debtor 1        DEBRA HOLLINS                                                                           Case number (ifKnown)



  Part          List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
              No
         D Yes. Fill in the detailsforeach gift.
         Gifts with a total value of more than $600                     Describe the gifts                                Dates you gave                  Value
         per person                                                                                                       the gifts

         Person to Whom You Gave the Gift and
         Address:


 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
         Ei No
         D    Yes. Fill in the details for each gift or contribution.
         Gifts or contributions to charities that total                Describe what you contributed                      Dates you                       Value
         more than $600                                                                                                   contributed
         Charity's Name
         Address (Number, Street, City, State and ZIP Code)




15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gaanbiing?

             No
       D     Yes. Fill in the details.
         Describe the property you tost and                    Describe any insurance coverage for the loss               Date of your      Value of property
         how the loss occurred                                                                                            loss                           lost
                                                               Include the amount that insurance has paid. List
                                                               pending insurance claims on line 33 of Schedule A/B:
                                                               Property.

                                              or Transfers

16. V^ithin 1 year beforeyou filed for bankruptcy, didyou or anyoneelse actingon your behalfpayor transferany property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      0      No
             Yes. Fill in the details.
         Person Who Was Paid                                           Description and value of any property              Date payment             Amount of
         Address                                                       transferred                                        or transfer was            payment
         Email or website address                                                                                         made
         Person Who Made the Payment, sf Not You
         AFFORDABLE DOCUMENTS AZ LLC                                                                                      04-05-19                   $200.00
         60 E RIO SALADO PKWY
         SUiTE 900
         Tempe, AZ 85281


17. Within -I year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to heip you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

             No
      D      Yes. Fili in the details.
         Person Who Was Paid                                           Description and value of any property              Date payment            Amount of
         Address                                                       transferred                                        or transfer was          payment
                                                                                                                          made




Official Form 107                                        Statementof FinancialAffairsfor IndividualsFilingforBankruptcy                                   page 4
Software Coryriaht (c) 1996-2019 Best Case, LLC - www. beslcase. com
                                                                                                                                             Best Case Bankruptcy

             Case 2:19-bk-04399-DPC                               Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                             Desc
                                                                 Main Document    Page 26 of 31
 Debtor 1       DEBRA HOLLINS                                                                           Case number (if known)




18 Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwisetransfer any property to anyone, other than property
        transferred in the ordinary course of your business or financial affairs?
        Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
        include gifts and transfers that you have already listed on this statement.
        =1 No
        D    Yes Fill in the details.
         Person Who Received Transfer                             Description and value of                  Describe any property or     Date transfer was
         Address                                                  property transferred                      payments received or debts   made
                                                                                                            paid in exchange
         Person's relationship to you

19 Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of whichyou are a
        beneficiary? (These are often called asset-protection devices.)
        iS No
        D Yes. Fili in the details.
         Name of trust                                            Description and value of the property transferred                      Date Transfer was
                                                                                                                                         made

 Part        I List qfCertasr. Fiiiancial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Wsthin 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
        sold, moved, or transferred?
        I elude checking, savings, money market, or other financial accounts; certificates of deposit;shares in banks, credit unions, brokerage
        houses, pension funds, cooperatives, associations, and other financial institutions.
        -J No
        D    Yes. Fill in the details.
        Name of Financial Institution and                    Last 4 digits of              Type of account or      Date account was           Last balance
        Aui. rCSS (Numbor, Street, City, State and ZIP       SCCOUnt number                instrument              closed, sold,          before closing or
        Code)                                                                                                      moved, or                       transfer
                                                                                                                   transferred

21. Ds yyu now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depositoryfor securities,
        caul-i, or oiiher vaiuabies?


        Bi No
        D    Yes. Fill in the details.
        Nome of Financiai institution                             Who else had access to it?            Describe the contents             Do you still
        Address (Number, Street, City, State and ZIP Code)        Address (Number, Street, City,                                           have it?
                                                                  State and ZIP Code)

22      Have you stored property irs a storage unit or place other than your home within 1 year before you filed for bankruptcy?

        IE No
        D    Yes. Fiji in the details.
        S^ame of Storage Facility                                 Who else has or had access            Describe the contents             Do you still
        AddroSS (Number, Slnirt, City, State and ZIP Code)        to it?                                                                  have it?
                                                                  Address (Number, Street, City,
                                                                  State and ZIP Code)


 Part. #B

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      f"r someone.


        E No
      D      Yes. Fill in the details.
        Owner's Name                                              Where is the property?                Describe the property                         Value
        Address (Number, Street, City, StateandZIPCode)           (Number, Street, City, State andZIP
                                                                  Code)

              Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 5
SoftwareCcc'yright(c) 1996-2019BestCase, LLC- www.bestcase.conn                                                                            BestCaseBankruptcy
             Case 2:19-bk-04399-DPC                           Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                               Desc
                                                             Main Document    Page 27 of 31
  Debtor 1      DEBRA HOLLINS                                                                                   Case number (if known)



       toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
       regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
       Hazardous material means anything an environmental law defines as a hazardouswaste, hazardous substance, toxic substance,
       hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
       D     Yes. Fill in the details.
       Nanie of site                                                 Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Sheet, City, Stats and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

       BS NO
       D Yes. Fi!l in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Adriress {Number,Street, City, StateandZIPCode)               Address (Number, Street, City, Stateand       know it
                                                                     ZIPCode)

26. Havs you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
      D      Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIPCode)

              Give Details About Your Business or Connections to An Business

27    Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             D A sole proprietor or self-employed in a trade, profession, or otheractivity, eitherfull-time or part-time
             D A member of a limited liability company (LLC) or limited liability partnership (LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
             D An owner of at least 5% ofthe voting or equity securitiesof a corporation
      S3 No. None of the above applies. Go to Part 12.
      D      Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                employer Identification number
       Address                                                                                                      Do not include SocialSecurity numberor ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyoneaboutyour business? Includeall financial
      institutions, creditors, or other parties,

      Bl No
      D Yes. Fil! in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part :|gSiSignBelow
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official -arm 107                        Statement ofFinancial Affairs for Individuals Filingfor Bankruptcy                             page 6
Software Copyngiii (c) 1996-2019 Besi Case, LLC-www. bestcase. com
                                                                                                                                                     Best Case Bankruptcy

             Case 2:19-bk-04399-DPC                              Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                      Desc
                                                                Main Document    Page 28 of 31
  Debtor 1      DEBRA HOLLINS                                                                               Case number (ifknown)



 are rus :;nd correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
 wi    bankruptcy case can res It in fines up to $250,000, or imprisonment for up to 20 years, or both.
 1 . .C. §152, 1341, 519,         357


  DEBRA OL                                                                Signature of Debtor 2
  Signature of Debtor 1

  Date                                                                    Date

 Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
    No
 D Yes

 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 D No
    Yes. Name of Person _MARK BLUEMKE                              Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page/
Software Copyright(c) 1996-2019Best Case, LLC - www.bestaase.com                                                                                   Best Case Bankruptcy
             Case 2:19-bk-04399-DPC                            Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                                      Desc
                                                              Main Document    Page 29 of 31
 Fill

 Debtor 1                 DEBRA HOLLINS
                          Firsl Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name               Last Name

 United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

 Case ;ii;mber
 (if known)                                                                                                                      [3 Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                       Under Cha ter7                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
       whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people are fiiing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form,

Be as complete and accurate as possible. If more space is needed, attach a separate sheetto this form. On the top of any additional pages,
               write your name and case number (if known).

 Part         1 ListYour Creditors Who Have Secured Claims
1. For any creditors that you listed in Part: 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identity the creditor and tie property that is coliateral              Whatdo you intend to (to with the property that
                                                                           secures a debt?



    Creditor's         CONSOLIDATEDAUTO SALES                              D Surrender the property.                            D No
    name.
                                                                           D Retain the property and redeem it.
                                                                              Retain the property and enter into a                   Yes
    Description of 2011 CHEVROLETCRUZ
                                                                              Reaffirmation Agreement.
    property             150, 000 miles                                    D Retainthe property and [explain]:
    securing debt:


           List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired persona! property lease if the trustee does not assume it. 11 U. S.C. § 365(p)(2).

 Describe your unexpired personal property leases

 Lessor's name:                                                                                                              Q No
 Description of leased
 Prope. 1.-                                                                                                                  0 Ygg

 Lessor's name:                                                                                                              Q No
 Descripcion of leased
 Property:                                                                                                                   Q Yes

 Lessor'sname:                                                                                                               Q ^p

Official Perm 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
Software Copynghl (c) 1996-2019 Best Case, LLC - www. beslcase. com                                                                          Best Case Bankruptcy



               Case 2:19-bk-04399-DPC                            Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                             Desc
                                                                Main Document    Page 30 of 31
 Debtor 1      DEBRA HOLLINS                                                                         Case number {ifknown}


 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              n No
 Description of leased
 Property:                                                                                                                   a Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Part _j Sign Below

Under >. ;, .al , of perjury, I (jeclar that' have indicated my intention about any property of my estate that secures a debt and any personal
proper';-, ti. ai is subject to cji u   pire ! ase.


       DEBRA HOLLINS                                                                    Signature of Debtor 2
       Signature of Debtor 1

                 bu^Vl-Ob                                                           Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase. com                                                                   Best Case Bankruptcy




             Case 2:19-bk-04399-DPC                             Doc 8 Filed 04/12/19 Entered 04/15/19 10:06:20                       Desc
                                                               Main Document    Page 31 of 31
